DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The Examiner notes the Patent Board decision of 12/24/2020 in which the Applicant’s arguments have been found persuasive.
	The Examiner agrees with the Board and notes the previous claim rejections are withdrawn in light of those persuasive arguments.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9 and 17 outline a nanolaser (1, 9) and a method of fabricating the nanolaser (17). The nanolaser is comprised of a silicon substrate upon which III-V material is formed (claim 9 includes a buffer layer). The laser is formed on/in the III-V material and has a side length that is smaller than an average distance between defects as determined based on a numerical value representing the defect density. The applied art of record was not found to clearly teach basing a side length on this average value. Art such as US 20100091811 was also located and was found to teach basing the laser sizing on the defect density ([0024]), but it is noted that the formula (1) used incorporates a length of a side in the longitudinal direction and an intensity profile of the laser light in the width direction, as opposed to the laser side length in the width direction ([0043]). It is therefore not clear that “a side” must be smaller than an average distance between defects as determined based on a numerical value representing the defect density as claimed. The claims are therefore in condition for allowance.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.